The men of the Andes scrutinized the skies to
decipher and predict the future. If they were looking at
the skies today, they might not manage to understand the
message written there. On the one hand, there is the
promise of unlimited prosperity, with man in apparent
control of nature and his environment, thanks to the
outstanding strides made in knowledge, the tireless flow
of data and financial resources, the almost genetic
transformation of the means of transportation and
communication, the growing empire of freedom and the
reaffirmation of democratic values on a global scale.
On the other hand, however, the new millennium is
arriving with disquieting signs. Financial crises are
increasingly frequent and ever more acute. The gaps
between the haves and the have-nots are widening.
Confusions, fear and uncertainty prevail over a large part
of the planet. Thus must one see both sides of
globalization: one of promise, the other of threat.
The effects of the two aspects of the process are felt
in Latin America with singular intensity. The crisis of the
financial markets and the constant decline in commodity
prices have struck at the heart of the economies of our
societies and subjected them to pressure, in some cases
intolerable. Nothing seems to be in its place and few dare
to anticipate the future.
8


Nevertheless, the men and women of Latin America
have a right to keep hoping. My own country maintains a
very cautious optimism. Not many years ago, Bolivia felt
with particular intensity the tragedy that is affecting other
nations of Latin America. Drug trafficking, the external
debt, the collapse of mining and the crisis in the political
system all conspired to create a picture of confusion and
anguish that seemed to be insurmountable.
What we have done since then belongs to history. I
shall summarize it here for no other reason than to share
our experience, because our task, far from over, seems to
have only just begun.
Tired of sterile and debilitating political confrontation,
Bolivians decided to take the road of cooperation and
dialogue. The coalition Governments on which the political
system has been based and nurtured since the early 1980s
proved the intelligence of an old constitutional norm, but
they also showed that the letter of the law is worthless if it
is not steeped in the spirit in which it was written. It was
in the spirit of questing for consensus that the political
Constitution was reaffirmed, the true independence of the
National Electoral Tribunal was guaranteed and the
Constitutional Tribunal, the Judicial Council and the Office
of Ombudsman were established. Lastly, institutions and
social organizations were incorporated into the discussions
of the major problems affecting the nation in a dialogue
that President Hugo Banzer, at the start of his mandate,
called on to support the Government’s work with a broad
civic consensus.
The first conclusion that can be drawn from this rapid
summary is that the economy cannot be modernized without
a solid base of political reform. Indeed, it was on that
political foundation, on the basis of the will of the people
represented by the parties, that we were able to make
strides in modernizing and opening up the Bolivian
economy. We controlled inflation. We renegotiated and
reduced the external debt burden. We transferred control of
public companies to the private sector, and we created the
conditions for the sustained development of Bolivia.
However, when we seemed to be achieving the
impetus required to launch that development, the Asian
crisis and its effects on our region abruptly slowed down
the rate of our growth, after almost a decade of a modest
increase in per capita income. The storm will pass,
undoubtedly, but I cannot deny that the legitimate
expectations for development have been affected by this
sudden and unexpected return of old fears.
We know how Bolivia managed to control its
economy, and you have already heard the figures that
show how the reserves grew, the way the fiscal deficit
was reduced and the mechanism that enabled us to go
from an inflation rate of more than 20,000 per cent per
year in 1984 to 4 per cent in 1998, just to mention the
most significant data.
But there are other things that are sometimes
overlooked. One is that the process of structural
transformation requires perseverance and time. Bolivia
persevered, perhaps because it had had difficult
experiences. Nevertheless, more than a decade was
necessary to come out of that emergency situation. The
other element is that what was built in years of sacrifice
can be lost in a moment of inattention or rashness.
With all the limits and difficulties that were involved
in the transition process that began in the early 1980s, the
living conditions of Bolivians improved significantly, as
we see in the data that was published in the last United
Nations Human Development Report. Public spending on
education increased from 2.1 per cent of the gross
domestic product in 1985 to 5.6 per cent in 1997.
Illiteracy in young people under 15 years of age was
practically eradicated. Between 1976 and 1997 the
mortality rate of breast-fed infants dropped from 144 of
every 1,000 live births to 69, and life expectancy grew
from 45 to 61 years of age in the same period. However,
we have to say that the growth rate is still insufficient and
unfair.
As in other countries, development was focused on
a particular segment of Bolivian society. Therefore the
fight against poverty is the main task of the Government
of President Bánzer. Thus the cornerstone of that strategy
is the active participation of the very sectors that had
been ignored in choosing ways and means through an
intelligent and active decentralization mechanism. There
is full awareness that access to the means of production
should be added to the effort that has already been made
in allocating resources to social, educational and health
policies.
At the beginning of the 1980s, when we began the
democratic stage I have just described, illicit drug
trafficking cast a long shadow over development in
Bolivia. At the critical moment of the collapse of tin
mining, the cultivation of coca leaves employed thousands
9


of families of unemployed workers and became a major
source of income for the Bolivian economy. Even worse,
however, was that the risk that drug trafficking would
infiltrate the economic and political system became a real
possibility.
The situation today is radically different. Bolivia will
emerge from this coca-cocaine cycle in the next three years,
within the timetable President Bánzer set for himself when
his mandate began in the face of the scepticism of all,
friends and critics.
In August 1997, the land occupied by coca plantations
exceeded 40,000 hectares. In the 25 months of the
implementation of the Dignity Plan, 25,000 hectares have
been removed and the remaining 15,000 will be eliminated
in the time-frame planned, or earlier. The undeniable
success of that plan can be explained by the conviction of
the Bolivian people that the drug-trafficking cancer had to
be eradicated from the body of national society.
President Bánzer had the merit of interpreting that
decision and of making it concrete, making it an irrevocable
State policy. He applied it without altering even a
millimetre of the structure of democratic institutions and
without breaking the spirit of civil peace and security which
my country fortunately enjoys. The occasional moments of
friction that arose in the beginning were brought under
control, and the police forces were required to carry out
their tasks with the utmost respect for human rights.
The international community has pointed to the
Bolivian strategy as one of the most successful and
pragmatic ones of the continent. I must say, nevertheless,
that the task has not been completed, and its support is
essential to create sources of work and productive and legal
development opportunities for the farmers who are no
longer involved in the cultivation of coca leaves. Only in
that way can we claim victory.
The century ends in Latin America with the good
news of the peace agreement between Ecuador and Peru
and the announcement that very soon Chile and Peru will
end years of patient work in order to resolve the matters
pending from the 1929 treaty. These are very important
events, to which we must add the treaties through which
Argentina and Chile resolved their disputes along their
extensive border. In that way, the countries of this part of
South America altered the legacy of confrontation and
conflict that men of other times and circumstances left
behind.
However, there is still an open wound in the
conscience of America, the injustice of the landlocked
situation of Bolivia, which has existed for more than a
century. Members know very well how Bolivia lost the
extensive coastal strip that it enjoyed when it achieved
independence and the enormous cost that loss represents
for the development of my country. It is, undoubtedly,
one of the main reasons for Bolivia’s backwardness, as I
pointed out in my message last year with more detail and
precision.
I can affirm that my country has made all possible
efforts to find a friendly and peaceful solution to its
landlocked situation. We have left no stone unturned in
every forum in which Bolivia participates. We uphold our
request for sovereign access to the Pacific Ocean in
irrefutable legal, historical, political and economic
arguments.
With ever greater dedication and perseverance, my
country sought contact and direct negotiations with Chile
in order to find within dialogue a friendly solution that
would meet the needs of both countries. In the twentieth
century alone, we began at least five bilateral
negotiations. Unfortunately, none were successful, for
reasons which I do not have to point out now. I mention
them only to show that this path has been explored with
the support of countries friendly to Chile and Bolivia, and
that Chile formally agreed to grant Bolivia a sovereign
outlet to the Pacific Ocean and that route is known.
Now, at the threshold of a new century, Bolivia has
decided to insist on calling for direct dialogue, a dialogue
which would encompass all the themes in our relations
with Chile. I trust that very soon we will define, with
Chancellor Valdés, the terms of that dialogue, which, in
my opinion, should encompass the complete range of our
relations and identify ways for the economic, cultural and
political cooperation which will unite our nations when
Bolivia recovers its maritime attribute. The experience of
the past does not discourage us. New times, new men,
new realities must bring along with them new solutions.
That is our hope.
The United Nations system, one of the most
important creations of the century, is at the threshold of
a new millennium and is subjected to many tensions. Its
function as a channel for official development assistance
has remained constrained by the privatization of financing
and technology groups which go from advanced countries
to emerging markets.
10


Its role as a forum for negotiation and dialogue
between the North and the South and between developed
countries and developing countries is being disregarded for
a new and different structure which revolves around
essentially technical mechanisms, such as the International
Monetary Fund, the World Bank and the World Trade
Organization, in which negotiations are different from what
they were in the past. Its very role as a collective security
system sometimes seems at times eclipsed by the unilateral
action of countries or groups of countries intent on making
their agenda prevail over the world mechanism.
I mention these changes here simply as an argument
in support of the need to think about the reform of the
system, as a process of creating it anew, and not simply an
attempt to stop the clock because of a nostalgic vision. I am
convinced that this is the view of the statesmen who
represent the United Nations and whose patient yet
persevering work will bear fruit sooner rather than later.
Bolivia, of course, as always, is ready to make its firm
contribution.







